Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are currently pending.
The IDS statement filed 03/01/2021 has been considered.  An initialed copy accompanies this action.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  In claim 16, the term “Succinates” should not be capitalized.  In claim 17, the term “Sulfurous acid” should not be capitalized. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a composition comprising a water solution and antifreeze agent where the antifreeze agent inhibits growth and recrystallization of ice during depression in temperature below the freezing point of the water, which reads on seawater and other naturally occurring saline/brine-containing bodies of water.  This judicial exception is not integrated into a practical application because recitation of the behavior of the antifreeze agent, e.g., salt/brine, and characterization of the composition as a heat transfer composition in the preamble is not different from seawater and saline/brine-containing bodies of water because they contain the same ingredients and same properties.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely require the two components and antifreeze property which occur in nature and the water molecules present in nature read on the water being deionized and/or distilled because, while seawater/brine may contain impurities, molecules of water are always pure H2O. 
Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, while the claims recite “a method of using” in their preambles, the claims boil down to merely “use” claims because the claims do not set forth any steps involved with practicing the method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “A method of using an antifreeze agent in a water solution that binds to ice crystals to inhibit growth and recrystallization of ice.”  The claim is indefinite because it merely recites a method of using a composition without any active, positive steps delimiting how this method/use is actually practiced.  See MPEP 2173.05(q).  For further examination, the presence of the mere composition (an antifreeze agent in a water solution) in any utility/use will broadly read on the claim since no positive method steps/limitations of how the composition is used are recited.  Claims 10-15 are also indefinite for their dependency on claim 9 while also failing to rectify the indefiniteness of claim 9 by lacking a recitation to any active, positive method step.  
	Claim 11 recites the limitation “wherein a concentration of insect THA in water of 5 mg/mL depresses the freezing temperature in the range of about 3.4 to 4°C.”  The claim is indefinite because the relationship between the instant claim and the parent claim 9 is unclear.  The instant claim merely recites a property that a specific concentration of “insect THA” in the water depresses the freezing temperature to a specified range, whereas the parent claim is broadly drawn to a “method of using an antifreeze agent in a water solution.” without any clear nexus between the parent claim method and the instant insect THA property.  It is unclear if the instant limitation denotes a requirement of the method or merely a factual statement of a property unrelated to the claim(s).  Is the instant insect THA the parent claim’s antifreeze agent?    
	In claims 12 and 13, the term “the insect antifreeze” lacks sufficient antecedent basis, which render the claims indefinite.  Note that there is no recitation of any particular species of insect-related antifreeze agent in the parent claim, and it is unclear what structure these limitations refer to.  Furthermore, the language of the insect antifreeze agents being “a class of polypeptides …” renders the claims indefinite because it is unclear what “class”(es) the polypeptides are selected from.  There is serious ambiguity as to the metes and bounds of the recited “class of polypeptides” and it is unclear if these class(es) include or exclude certain polypeptides produced by the recited budworm and beetle species.  
	In claim 16, the recited “glycerol-1” species renders the claim indefinite.  Note that the species is recited alongside “glycerol”, i.e., propane-1,2,3-triol, meaning the claim clearly encompasses regular glycerol, and the recited “glycerol-1” is some other glycerol compound.  It is unclear what the addition of the “-1” appended to glycerol encompasses.  What is “glycerol-1”?  Claims 17-19 are also indefinite for their dependency on claim 16. 
	In claim 18, the recited “fumed alumina oxide (Al2O)” and “fumed ferric oxide (Fe2O)” species render the claim indefinite.  The problem here is the formulae recited in the parentheses are contrary to the compounds recited.  “Alumina oxide” (construed as meaning alumina) has the formula Al2O3, not Al2O as recited.  “Ferric oxide” (construed as meaning iron (III) oxide) has the formula Fe2O3, not Fe2O as recited. 
	In claim 19, the claim recites the composition “further comprises an addition component … selected from the group consisting of … an additional corrosion inhibitor.”  The terminology of “an additional corrosion inhibitor” has the implication the corrosion inhibitor is in addition to another corrosion inhibitor, i.e., a secondary corrosion inhibitor, yet the parent claim does not recite the presence of any first/primary corrosion inhibitor.  It is unclear whether the claim should contain two corrosion inhibitors in its scope.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 9, 10, and 12 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Walker et al. (US 6,008,016, hereinafter Walker).
	As to claim 1, Walker teaches a composition comprising a water solution in which an antifreeze agent is admixed (an aqueous solution having a decreased freezing point by adding an antifreeze protein, abstract).  Walker teaches the proteins inhibit freezing, suppress ice crystal growth (col. 2 lines 9-14, col. 4 line 66 to col. 5 line 15, col. 6 lines 27-49, col. 27 lines 54-65, col. 28 lines 29-39), which read on the claimed property that the antifreeze agent binds to ice crystals to inhibit growth and recrystallization of ice.  In any event, the claimed antifreeze agent being capable of binding to ice crystals to inhibit growth and recrystallization of ice are presumed as inherent properties of the claimed composition since Walker teaches the same composition with the same components as that claimed.  See MPEP 2112.01, II. 
	As to claim 2, Walker teaches the antifreeze agent is an insect antifreeze protein (abstract, col. 2 lines 16-27, and col. 23 lines 56-60).
	As to claim 3, Walker teaches the antifreeze agent is a fish antifreeze protein (col. 23 lines 56-60 and col. 34 lines 1-16; see also, cols. 4-5).
	As to claim 4, Walker teaches the antifreeze agent is a plant antifreeze protein (col. 23 lines 56-60).
	As to claim 5, Walker teaches the antifreeze agent is a synthetic antifreeze protein (col. 16 lines 11-15). 
	As to claim 6, Walker teaches the antifreeze agent is made from genetically modified yeast (transgenic yeast, col. 23 lines 56-60).
	As to claim 9, Walker teaches a method of using an antifreeze agent in a water solution (an aqueous solution having a decreased freezing point by adding an antifreeze protein, abstract).  Walker teaches the proteins inhibit freezing, suppress ice crystal growth (col. 2 lines 9-14, col. 4 line 66 to col. 5 line 15, col. 6 lines 27-49, col. 27 lines 54-65, col. 28 lines 29-39), which read on the claimed property that the antifreeze agent binds to ice crystals to inhibit growth and recrystallization of ice.  In any event, the claimed antifreeze agent being capable of binding to ice crystals to inhibit growth and recrystallization of ice are presumed as inherent properties of the claimed composition since Walker teaches the same composition with the same components as that claimed.  See MPEP 2112.01, II.
	As to claim 10, Walker teaches the antifreeze agent is an insect antifreeze protein (abstract and col. 2 lines 16-27).
	As to claim 12, Walker teaches the insect antifreeze agent is a class of polypeptides produced by the spruce budworm (abstract and col. 6 lines 15-26).

Claims 7, 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 6,008,016, hereinafter Walker) as applied to claims 1-6, 9, 10, and 12 above.
	The disclosure of Walker is relied upon as set forth above.
	As to claims 7, 8, 14, and 15 reciting the water solution being deionized water or distilled water, although Walker fails to indicate the purity of the aqueous solutions provided with the antifreeze proteins, at the time of the effective filing date these recited species of water would nevertheless be obvious to a person of ordinary skill in the art and encompassed by the disclosure of Walker.  Walker teaches various utilities of the aqueous solutions at col. 27-30 including spraying onto plants, medical/hospital storage and transportation uses, etc., which a person of ordinary skill in the art would understand and recognize includes various purities of water including the claimed deionized water and/or distilled water.
	As to claim 11, Walker teaches the antifreeze protein from the spruce budworm demonstrates a freezing point depression of about 4°C (col. 2 lines 16-27).  Although Walker fails the specific concentration 5 mg/mL depresses the freezing temperature in the range about 3.4 to 4°C, at the time of the effective filing date the claimed property would nevertheless be obvious to a person of ordinary skill in the art and encompassed from the disclosure of Walker.  A person of ordinary skill in the art could vary and/or optimize the amount of the antifreeze protein to obtain an optimal or desired freezing point depression.  In any event, the claimed property would be expected to flow naturally from the teachings of Walker because Walker teaches the same composition as that claimed (aqueous solution comprising an insect-derived antifreeze protein). 
Claims 1-3, 5, 9, 10, 12, 13, 16, and 19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Armstrong et al. (US 9,624,418, hereinafter Armstrong).
As to claim 1, Armstrong teaches an antifreeze composition comprising a water solution in which an antifreeze agent is admixed (fluid composition comprising include an antifreeze protein and a base fluid, abstract; the base fluid comprises water, col. 2 lines 16-29 and co.. 3 lines 4-8).  Armstrong teaches the antifreeze protein has an ice-binding site, minimizes the amount of hydrate formation in downhole fluids, and bind to ice crystal that reduce, inhibit, and/or prevent further growth and recrystallization of ice (col. 6 lines 38-42).  
As to claim 2, Armstrong teaches the antifreeze agent is an insect antifreeze protein (spruce budworm and/or Alaskan beetle antifreeze proteins, col. 6 lines 38-55).
As to claim 3, Armstrong teaches the antifreeze agent is a fish antifreeze protein (fish antifreeze protein, col. 6 lines 38-55).
As to claim 5, Armstrong teaches the antifreeze agent is a synthetic antifreeze protein (Armstrong teaches the antifreeze agents of the invention include chemical and/or biochemical modifications that are not found in the native polypeptide, col. 5 lines 61-66, which describe a synthetic protein).
As to claim 9, Armstrong teaches a method of using an antifreeze agent in a water solution in which an antifreeze agent is admixed (fluid composition comprising include an antifreeze protein and a base fluid, abstract; the base fluid comprises water, col. 2 lines 16-29 and co.. 3 lines 4-8) where the antifreeze protein has an ice-binding site, minimizes the amount of hydrate formation in downhole fluids, and bind to ice crystal that reduce, inhibit, and/or prevent further growth and recrystallization of ice (col. 6 lines 38-42).  
As to claim 10, Armstrong teaches the antifreeze agent comprises an insect antifreeze protein and/or a fish antifreeze protein (spruce budworm and/or Alaskan beetle antifreeze proteins and fish antifreeze protein, col. 6 lines 38-55).
	As to claims 12 and 13, Armstrong teaches the insect antifreeze agent is a class of polypeptides produced by the spruce budworm and/or the Alaskan beetle (col. 6 lines 38-55). 
	As to claim 16, Armstrong teaches an antifreeze composition comprising a water solution in which an antifreeze agent is admixed (fluid composition comprising include an antifreeze protein and a base fluid, abstract; the base fluid comprises water, col. 2 lines 16-29 and co.. 3 lines 4-8).  Armstrong teaches the antifreeze protein has an ice-binding site, minimizes the amount of hydrate formation in downhole fluids, and bind to ice crystal that reduce, inhibit, and/or prevent further growth and recrystallization of ice (col. 6 lines 38-42).  Armstrong teaches the composition comprises an additional freezing point depressant component, e.g., glyercine, glycerol, methanol, ethanol, as well as many species of glycols, etc. (an additional winterizing agent and species thereof, col. 10 lines 27-54).  There is substantial similarity in the species of disclosed winterizing agents and instantly recited additional freezing point depressant components such that the claimed species of components are at once envisaged from the reference.  See MPEP 2131.02, III.
	As to claim 19, Armstrong teaches the presence of additional components in the composition including components that minimize scale formation and anti-agglomerants (col. 10 lines 6-30), which read on the claimed anti-scalant and surfactant/dispersant/wetting agent, respectively.  Alternatively, Armstrong also teaches surfactants are well-known additives for servicing fluids (col. 2 lines 65-67), which read on the claimed surfactant/dispersant/wetting agent. 

Claim 7, 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 9,624,418, hereinafter Armstrong) as applied to claims 1-3, 5, 9, 10, 12, 13, 16, and 19 above.
The disclosure of Armstrong is relied upon as set forth above.
As to claims 7, 8, 14, and 15 reciting the water solution being deionized water or distilled water, although Armstrong fails to indicate the purity of the aqueous solutions provided with the antifreeze proteins, at the time of the effective filing date these recited species of water would nevertheless be obvious to a person of ordinary skill in the art and encompassed by the disclosure of Armstrong.  Armstrong teaches the water-based fluids include aqueous continuous phase(s) that can be “all water or brine” (col. 2 lines 24-26), i.e., all water in the alternative from a brine, which a person of ordinary skill in the art would understand and recognize includes various purities of water including the claimed deionized water and/or distilled water.
As to claim 11, Armstrong teaches the antifreeze protein is derived from the spruce budworm and/or Alaskan beetle, as described above, and teaches the addition of the antifreeze protein depresses the freezing point of the fluid composition by 1 to 30°C and is added in an amount ranging from 0.01-10 vol% of the total base fluid (col. 10 lines 14-24).  Although Armstrong fails the specific concentration 5 mg/mL depresses the freezing temperature in the range about 3.4 to 4°C, at the time of the effective filing date the claimed property would nevertheless be obvious to a person of ordinary skill in the art and encompassed from the disclosure of Armstrong.  A person of ordinary skill in the art could vary and/or optimize the amount of the antifreeze protein to obtain an optimal or desired freezing point depression.  In any event, the claimed property would be expected to flow naturally from the teachings of Armstrong because Armstrong teaches the same composition as that claimed (aqueous solution comprising an insect-derived antifreeze protein). 

Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 9,624,418, hereinafter Armstrong) as applied to claims 1-3, 5, 9, 10, 12, 13, 16, and 19 above, and further in view of Walker et al. (US 6,008,016, hereinafter Walker).
The disclosure of Armstrong is relied upon as set forth above.
Armstrong is generally drawn to aqueous fluid compositions comprising an antifreeze protein for depressing the freezing point of the fluid composition.  Examples of Armstrong’s antifreeze protein are insect, fish, and/or bacteria derived.
As to claims 4 and 6, Although Armstrong fails to teach the antifreeze protein is a plant antifreeze protein or is made from genetically modified yeast, Walker is similarly drawn to aqueous solutions having a decreased freezing point by adding an antifreeze protein (abstract), and teaches the proteins/polypeptides may be obtained from a variety of sources including insects (larval homogenates) and genetically modified (transgenic) plants, animals, yeasts, and bacteria (col. 23 lines 56-60). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the antifreeze protein sources taught by Walker in place of those in the aqueous fluid compositions of Armstrong since Walker teaches insects, fish, plants, yeast, and bacteria are art recognized equivalent sources for obtaining antifreeze proteins.  
Note that this rationale also meets the recited plant antifreeze protein of instant claim 10 alternative to the species met solely by Armstrong discussed above. 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 9,624,418, hereinafter Armstrong) as applied to claims 1-3, 5, 9, 10, 12, 13, 16, and 19 above, and further in view of Yang et al. (US 7,615,516, hereinafter Yang).
	The disclosure of Armstrong is relied upon as set forth above. 
	Armstrong teaches the aqueous fluid composition is suitable for use as a downhole servicing/fracturing fluid (abstract) and may further comprise common fracturing fluid additives (col. 10 lines 27-30).  
	As to claim 17, Armstrong fails to teach the composition further comprises an additional corrosion protection component. 
	However, Yang teaches aqueous compositions useful for downhole delivery of chemicals to subterranean rock formations (abstract, col. 1 lines 54-60 and col. 6 lines 43-50), i.e., a downhole servicing fluid.  The compositions comprise a corrosion inhibitor for sufficiently inhibiting corrosion in the corrosive environment the downhole equipment is subject to (col. 1, in general).  Imidazolines are an exemplary corrosion inhibitor (col. 4 lines 31-37).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the imidazoline, i.e., an azole compound, as taught by Yang as the typical/common servicing/fracturing fluid additive in Armstrong in order to obtain a downhole/subterranean servicing fluid having a corrosion inhibiting function.  
Alternatively regarding claim 19, the above rationale with providing a corrosion inhibitor also meets the claimed composition further comprising an additional corrosion inhibitor.  Furthermore, note that Yang teaches the compositions may comprise scale inhibitors including phosphonyl/phosphonic/phosphonate- or phosphinyl-containing compounds, biocides, wetting agents, and surfactants (col. 2 lines 49-64, col. 4 line 55 to col. 5 line 19, and col. 5 40 to col. 6 line 19), which read on the claimed phosphonate, phosphinate, biocide, surfactant, dispersant, anti-scalant, and wetting agent.  Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide the above additives as taught by Yang as the typical/common fracturing fluid additive in Armstrong in order to order to obtain a downhole/subterranean servicing fluid having an increased performance. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 9,624,418, hereinafter Armstrong) as applied to claims 1-3, 5, 9, 10, 12, 13, 16, and 19 above, and further in view of Haghighi et al. (US 2018/0362834, hereinafter Haghighi).
	The disclosure of Armstrong is relied upon as set forth above. 
	Armstrong teaches the aqueous fluid composition is suitable for use as a downhole servicing/fracturing fluid (abstract) and may further comprise common fracturing fluid additives (col. 10 lines 27-30).  
	As to claim 18, Armstrong fails to teach the composition further comprises fumed nanoparticles. 
	However, Haghighi teaches compositions for treating subterranean formations useful in hydraulic fracturing (abstract and para. 0066, 0087, and 0088).  The compositions comprise a water/aqueous carrier (para. 0015 and 0086) and comprise nanoparticles for the compositions to function more effectively (para. 0068; note, para. 0070-0085 disclose many parameters/embodiments for the nanoparticles).  The examples teach the nanoparticles comprise fumed nanoparticles, e.g., fumed silica and fumed alumina, (para. 0107-0111).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the fumed nanoparticles, e.g., fumed silica or fumed alumina, as taught by Haghighi as the typical/common fracturing fluid additive in Armstrong in order to obtain a downhole/subterranean fracturing fluid that functions more effectively.  
	Alternatively regarding claim 19, note that Haghighi teaches the compositions alter the wettability of the subterranean formation treated (para. 0088) and may comprise a surfactant, including an antifoaming surfactant, and/or a detergent to affect the properties of the compositions and/or affect the nanoparticles (para. 0006-0007, 0078, and 0100), which read on the claimed antifoam, surfactant, dispersant, and wetting agent.  Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide the surfactant/detergent as taught by Haghighi as the typical/common fracturing fluid additive in Armstrong in order to obtain a downhole/subterranean fracturing fluid that functions more effectively with the nanoparticles already provided by Haghighi above.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 10, 2021